J-S02016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: K.M.S., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: T.S., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 1799 EDA 2021

             Appeal from the Decree Entered August 12, 2021
    In the Court of Common Pleas of Chester County Orphans' Court at
                          No(s): AD-200-0042

 IN THE INTEREST OF: A.M.S., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: T.S., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 1800 EDA 2021

             Appeal from the Decree Entered August 12, 2021
    In the Court of Common Pleas of Chester County Orphans' Court at
                          No(s): AD-200-0043

 IN THE INTEREST OF: T.M.S., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: T.S., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 1801 EDA 2021

             Appeal from the Decree Entered August 12, 2021
    In the Court of Common Pleas of Chester County Orphans' Court at
                          No(s): AD-200-0046


BEFORE: OLSON, J., KING, J., and McCAFFERY, J.
J-S02016-22



MEMORANDUM BY OLSON, J.:                          FILED JANUARY 31, 2022

       Appellant, T.S. (Father), appeals from the decrees entered on August

12, 2021 involuntarily terminating Father’s parental rights to his three

children, A.M.S. (a female born September 2010), K.M.S. (a female born

March 2015), and T.M.S. (a male born February 2018) pursuant to Section

2511 of the Adoption Act, 23 Pa.C.S.A. §§ 2101-2938.1 We affirm.

       We briefly summarize the facts and procedural history of this case as

follows.   The Chester County Department of Children, Youth, and Families

(CYF) received a report from Children’s Hospital of Philadelphia that K.M.S.,

who was diagnosed with leukemia, was not receiving needed chemotherapy

treatment and proper medical care. CYF also received reports of Mother’s and

Father’s use of controlled substances, including methamphetamines.           On

numerous occasions, police responded to calls of domestic violence at a

residence shared by Mother and Father.2 In September 2018, the family was

evicted from their home. Mother and the children eventually moved in with

Mother’s paramour.         Following an investigation, in February 2019, CYF

indicated that the medical neglect by Mother and Father constituted child

abuse. In March 2019, Father was incarcerated and charged with harassment,

____________________________________________


1   On September 29, 2021, by per curiam order, this Court sua sponte
consolidated the children’s cases. The trial court also involuntarily terminated
the parental rights of the children’s biological mother, C.M. She has also
appealed, but her appeals are docketed separately from the instant matter.

2 Mother and Father were in a relationship for nine to 10 years, but never
married.

                                           -2-
J-S02016-22



kidnapping, unlawful restraint of a child, and concealment of the whereabouts

of a child when Father allegedly went to the residence where Mother and the

children were living, threatened Mother by knife while holding T.M.S., pushed

K.M.S. to the ground, and fled with T.M.S. While Father was incarcerated,

CYF learned that K.M.S. was not receiving necessary medical care. Father

was released on bail with the condition that he was to have no contact with

T.M.S. and K.M.S. Trial is still pending in Father’s criminal matter. In May

2019, Father was charged with destruction of property for allegedly destroying

a trailer he shared with Mother at the time. He was incarcerated from July

2019 to January 2020.

      On March 28, 2019, CYF assumed care of the children. On April 15,

2019, the children were adjudicated dependent.         The trial court entered

various dependency orders setting goals for Father’s reunification with the

children.   Father was to complete drug and alcohol and mental health

evaluations and follow treatment recommendations. Father was also ordered,

once released from prison, to submit to random urine screenings and a hair

follicle test for narcotics, establish stable housing and employment, participate

in the children’s medical care, resolve his criminal matters, and maintain

contact with CYF.

      On August 7, 2020, CYF filed petitions for the involuntary termination of

the parental rights of both Mother and Father pursuant to 23 Pa.C.S.A.

§§ 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b). Father was incarcerated again




                                      -3-
J-S02016-22



in December 2020.3 The trial court held hearings on April 7, 2021 and May

28, 2021 wherein Father was present. On August 12, 2021, the trial court

entered decrees involuntarily terminating Mother’s and Father’s parental

rights to A.M.S., K.M.S., and T.M.S. This timely appeal resulted.4

       On appeal, Father presents the following issue for our review:

       Whether the Orphans’ Court abused its discretion and/or erred as
       a matter of law in terminating [F]ather’s parental rights pursuant
       to [Sections] 2511(a)(5) [and] (a)(8) and 2511(b) of the Adoption
       Act[?]

Father’s Brief at 5.5

       First, Father argues the trial court erred or abused its discretion in

terminating his rights pursuant to 23 Pa.C.S.A. § 2511(a)(5) and (a)(8). Id.

at 12-15.        More specifically, Father contends the trial court erred by

“assuming the possibility of [Father’s] lengthy incarceration[,]” despite

acknowledging Father was entitled to the presumption of innocence on his

pending criminal charges. Id. at 12. He further claims the trial court abused

its discretion by terminating his parental rights when “the children were

____________________________________________


3 Father was still incarcerated at the time the trial court issued its opinion in
this matter.

4  On September 9, 2021, Father filed a notice of appeal and statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2). On
September 28, 2021, the trial court filed an opinion with this Court pursuant
to Pa.R.A.P. 1925(a).

5  Although Father presents a single issue in his statement of questions
presented on appeal, he divides his argument into 3 sections. We will address
the first two arguments pertaining to Section 2511(a) first and then examine
Father’s Section 2511(b) argument separately.

                                           -4-
J-S02016-22



indicated for medical neglect while in Mother’s custody[.]”       Id.   Moreover,

Father claims he complied with the court ordered goals for reunification. Id.

at 13. Father maintains he submitted to drug screening in January 2020 while

he was incarcerated, completed drug, alcohol and mental health treatment at

Eagleville Hospital upon release from prison, and submitted a hair follicle test

in March 2020. Id. Regarding contact with the children, Father avers:

      Father did utilize resources available while in prison, but his efforts
      were to no avail because of the bail condition in his criminal case
      that he have no contact with two of his children, T.M.S. and K.M.S.

      Father was granted supervised visitation in the April 15, 2019, and
      June 24, 2019 dependency orders, but after [CYF’s] objection to
      supervised      visits,   [the    trial]  court   adopted   [CYF’s]
      recommendation that the no contact order be expanded to include
      all three children until the bail conditions were modified.

      Father testified that he unsuccessfully attempted to have the bail
      conditions modified and the [trial] court refused to modify visits
      from July 5, 2019, until it permitted telephone contact with A.M.S.
      pursuant to its May 29, 2021 order over the objections of [CYF].

      Although Father’s efforts to have contact with his children were
      unsuccessful, Father did utilize the resources available while
      incarcerated.

Id. at 14 (record citations and unnecessary capitalization omitted).

      We adhere to the following standards:

      In cases involving termination of parental rights: our standard of
      review is limited to determining whether the order of the trial court
      is supported by competent evidence, and whether the trial court
      gave adequate consideration to the effect of such a decree on the
      welfare of the child.

      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court's decision, the decree must
      stand. ... We must employ a broad, comprehensive review of the

                                       -5-
J-S02016-22


     record in order to determine whether the trial court's decision is
     supported by competent evidence.

     Furthermore, we note that the trial court, as the finder of fact, is
     the sole determiner of the credibility of witnesses and all conflicts
     in testimony are to be resolved by the finder of fact. The burden
     of proof is on the party seeking termination to establish by clear
     and convincing evidence the existence of grounds for doing so.

     The standard of clear and convincing evidence means testimony
     that is so clear, direct, weighty, and convincing as to enable the
     trier of fact to come to a clear conviction, without hesitation, of
     the truth of the precise facts in issue. We may uphold a
     termination decision if any proper basis exists for the result
     reached. If the court's findings are supported by competent
     evidence, we must affirm the court's decision, even if the record
     could support an opposite result.

In re Z.P., 994 A.2d 1108, 1115–1116 (Pa. Super. 2010) (internal citations,

quotations, and original brackets omitted).

     Here, the trial court involuntarily terminated Father’s parental rights on

the following grounds:

     § 2511. Grounds for involuntary termination

     (a) General Rule.—The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                    ***

        (5) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an agency
        for a period of at least six months, the conditions which led
        to the removal or placement of the child continue to exist,
        the parent cannot or will not remedy those conditions within
        a reasonable period of time, the services or assistance
        reasonably available to the parent are not likely to remedy
        the conditions which led to the removal or placement of the
        child within a reasonable period of time and termination of
        the parental rights would best serve the needs and welfare
        of the child.

                                     -6-
J-S02016-22


                                    ***

        (8) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an
        agency, 12 months or more have elapsed from the date of
        removal or placement, the conditions which led to the
        removal or placement of the child continue to exist and
        termination of parental rights would best serve the needs
        and welfare of the child.

23 Pa.C.S.A. § 2511(a).

     This Court has stated:

     Termination of parental rights under Section 2511(a)(5) requires
     that: (1) the child has been removed from parental care for at
     least six months; (2) the conditions which led to removal and
     placement of the child continue to exist; and (3) termination of
     parental rights would best serve the needs and welfare of the
     child.

     To terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(8), the following factors must be demonstrated: (1) the
     child has been removed from parental care for 12 months or more
     from the date of removal; (2) the conditions which led to the
     removal or placement of the child continue to exist; and (3)
     termination of parental rights would best serve the needs and
     welfare of the child. Section 2511(a)(8) sets a 12–month time
     frame for a parent to remedy the conditions that led to the
     children's removal by the court. Once the 12–month period has
     been established, the court must next determine whether the
     conditions that led to the child's removal continue to exist, despite
     the reasonable good faith efforts of the Agency supplied over a
     realistic time period. Termination under Section 2511(a)(8) does
     not require the court to evaluate a parent's current willingness or
     ability to remedy the conditions that initially caused placement or
     the availability or efficacy of Agency services.

     The statute permitting the termination of parental rights outlines
     certain irreducible minimum requirements of care that parents
     must provide for their children, and a parent who cannot or will
     not meet the requirements within a reasonable time following
     intervention by the state may properly be considered unfit and
     have his parental rights terminated.



                                     -7-
J-S02016-22


        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child. Thus, this [C]ourt has held that the parental obligation
        is a positive duty which requires affirmative performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental duty
        requires that a parent exert himself to take and maintain a
        place of importance in the child's life.

        Parental duty requires that the parent act affirmatively with
        good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of his ... ability, even in difficult circumstances.
        A parent must utilize all available resources to preserve the
        parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights
        are not preserved by waiting for a more suitable or
        convenient time to perform one's parental responsibilities
        while others provide the child with [the child's] physical and
        emotional needs.

     Additionally,

        to be legally significant, the post-abandonment contact
        must be steady and consistent over a period of time,
        contribute to the psychological health of the child, and must
        demonstrate a serious intent on the part of the parent to
        recultivate a parent-child relationship and must also
        demonstrate a willingness and capacity to undertake the
        parental role. The parent wishing to reestablish his parental
        responsibilities bears the burden of proof on this question.

     There also is a recognized connection between Pennsylvania law
     on termination of parental rights and the Adoption and Safe
     Families Act (“ASFA”), the stated policy of which is:



                                     -8-
J-S02016-22


        To remove children from foster placement limbo where they
        know neither a committed parent nor can [they] look toward
        some semblance of a normal family life that is legally and
        emotionally equivalent to a natural family.... States such as
        Pennsylvania, which participate in the program, are required
        to return the child to its home following foster placement,
        but failing to accomplish this due to the failure of the parent
        to benefit by such reasonable efforts, to move toward
        termination of parental rights and placement of the child
        through adoption. Foster home drift, one of the major
        failures of the child welfare system, was addressed by the
        federal government by a commitment to permanency
        planning, and mandated by the law of Pennsylvania in its
        participation in the Adoption and Safe Families Act of 1997.
        Succinctly, this means that when a child is placed in foster
        care, after reasonable efforts have been made to reestablish
        the biological relationship, the needs and welfare of the child
        require CYS and foster care institutions to work toward
        termination of parental rights, placing the child with
        adoptive parents. It is contemplated this process
        realistically should be completed within 18 months.

     In the case of an incarcerated parent, this Court has held:

        the fact of incarceration does not, in itself, provide grounds
        for the termination of parental rights. However, a parent's
        responsibilities are not tolled during incarceration. The focus
        is on whether the parent utilized resources available while
        in prison to maintain a relationship with his ... child. An
        incarcerated parent is expected to utilize all available
        resources to foster a continuing close relationship with his
        ... children.

                                      ***

        Although a parent is not required to perform the impossible,
        he must act affirmatively to maintain his relationship with
        his child, even in difficult circumstances. A parent has the
        duty to exert himself, to take and maintain a place of
        importance in the child's life.

        Thus, a parent's basic constitutional right to the custody and
        rearing of his ... child is converted, upon the failure to fulfill
        his ... parental duties, to the child's right to have proper
        parenting and fulfillment of his ... potential in a permanent,
        healthy, safe environment. A parent cannot protect his

                                      -9-
J-S02016-22


         parental rights by merely stating that he does not wish to
         have his rights terminated.

      Thus, the fact of incarceration alone neither compels nor precludes
      termination of parental rights. Parents must still provide for the
      emotional and physical well-being of their children.

      The cause of incarceration may be particularly relevant to
      the Section 2511(a) analysis, where imprisonment arises
      as a direct result of the parent's actions which were part of
      the original reasons for the removal of the child.

In re Z.P., 994 A.2d at 1118–1121 (internal citations, quotations, and original

brackets omitted; emphasis added).

      Here, in its opinion, the trial court specifically addressed Father’s mental

health, drug abuse, housing, and employment in relation to Father’s court

ordered goals for reunification. Trial Court Opinion, 9/28/2021, at 7-12. The

trial court acknowledged that Father submitted a hair follicle test in March

2020 and completed a drug and alcohol program at Eagleville Hospital. Id.

at 8. However, the trial court also noted that upon release from Eagleville

Hospital, Father was “therapeutically discharged” from a halfway house and

told “he needed a higher level of care.” Id. at 8. Father eventually went to

live with his mother but failed to successfully complete the program at the

halfway house or obtain care elsewhere.         Id.    As such, the trial court

determined that Father only complied with his treatment reunification “goals

when he [was] in a highly structured environment – prison or an inpatient

facility” when his “compliance is monitored.” Id. at 9. Moreover, the trial

court noted that while Father claims that he will live with his mother upon his

release from prison, she has a PFA against him and they have what Father


                                     - 10 -
J-S02016-22



describes as a “love-hate relationship.” Id. at 9. As such, the trial court found

Father had not established “a stable environment for the children when Father

is released from prison.” Id. at 9-10. The trial court also determined that

“[t]here was no evidence that Father can obtain employment when he is

released” from prison. Father has not challenged these determinations.

      Regarding Father’s incarceration, the trial court acknowledged that

imprisonment itself does not provide grounds for the involuntary termination

of parental rights. Id. at 10. However, it also determined that “Father has

been incarcerated during most of the two years that the children have been

in the care of CYF.” Id. at 6. The trial court also highlighted the fact that

“Father acknowledged the domestic violence” with Mother. Id. at 11. As the

trial court recounted, “Father destroyed the trailer where he and Mother had

lived [and h]e was charged with destroying property.”          Id. Additionally,

“[Father] faces kidnapping and other serious charges resulting from [the]

incident on March 11, 2019” wherein he allegedly threatened Mother at

knifepoint while holding T.M.S., pushed K.M.S. to the ground, and then

absconded with T.M.S. Id. at 6.     The trial court opined there is no certainty

when Father will be released from prison. Id. at 10. Thus, the trial court was

“not confident that [Father could] remain out of criminal custody” because he

was engaged in a “pattern [of] incarceration, release, incarceration, release,

and incarceration.”   Id. at 11.   The trial court determined that all of the

aforementioned conditions led to the removal and placement of the children,

the children had been removed from the care of Father for a period of at least

                                     - 11 -
J-S02016-22



six months, Father cannot or will not remedy those conditions, and that

termination of Father’s rights would best serve the needs and welfare of the

children pursuant to Section 2511(a)(5).

      Moreover, pursuant to Section 2511(a)(8), the trial court again relied

upon the history of domestic violence between Mother and Father. Id. at 11.

Regarding Father’s contact with the children, the trial court noted that Father

was unable to lift the provisions of his bail that prohibited contact with K.M.S.

and T.M.S. and that there was no evidence that he contacted A.M.S. by

telephone for supervised conversations even though he was permitted to do

so. Id. at 11-12.    The trial court determined that Father’s actions led to the

removal and placement of the children, the children had been removed from

the care of Father for a period of at least 12 months, Father cannot or will not

remedy the conditions, and that termination of Father’s rights would best

serve the needs and welfare of the children pursuant to Section 2511(a)(8).

      Upon review, we agree with the trial court’s assessments and discern no

abuse of discretion or error of law in involuntarily terminating Father’s parental

rights pursuant to either Sections 2511(a)(5) or 2511(a)(8). Here, the trial

court did not rely solely upon the possibility of a lengthy term of incarceration

for Father as he suggests. Instead, the trial court recognized that the cause

of Father’s incarceration was relevant to its Section 2511(a) analysis. Here,

Father’s pretrial incarceration arose as a direct result of his own actions and,

in part, resulted in the removal of the children. The trial court was not focused

solely on the possibility of Father’s future convictions or additional

                                      - 12 -
J-S02016-22



incarceration.    Rather, the trial court considered the impact of Father’s

incarceration while awaiting trial, as well as the no-contact conditions of his

bail.   Thus, the trial court did not err in considering Father’s incarceration

when terminating his parental rights. Father’s own actions and incarceration

resulted in the no contact provisions with two of his children and there is no

evidence that Father contacted A.M.S. with whom contact was not forbidden.

A parent has the duty to exert himself, to take and maintain a place of

importance in the child's life.      Father has consistently failed to do so.

Accordingly, we conclude that the trial court did not abuse its discretion or

otherwise err in terminating Father’s rights under Section 2511(a) of the

Adoption Act.

        Next, Father argues the trial court failed to “give sufficient weight and

consideration to [F]ather’s bond with the children” and, therefore, erred by

terminating his parental rights involuntarily under 23 Pa.C.S.A. § 2511(b).

Father’s Brief at 15. He contends that “CYF presented no evidence about a

bond, if any, between the children and Father.” Id. Father posits that “[a]

bonding assessment [] was not conducted despite the fact that in March 2020,

when the parenting capacity and bonding assessment were conducted for

Mother, Father was in a dual diagnosis drug and alcohol/mental health

treatment facility and halfway house and readily accessible.”        Id. at 16.

Father points to testimony from the doctor who performed the bonding

assessment with Mother and the children, wherein the doctor stated that the

children were “going to be affected if their bond with their parents [was]

                                      - 13 -
J-S02016-22



severed” and that K.M.S. was heard yelling “I want my daddy” repeatedly.

Id. at 15. Father argues the trial court abused its discretion by determining

that “the passage of time weakened his bond” with his children and relying

“primarily on the possibility of a lengthy incarceration” for Father.   Id. at

16-17.

     Pursuant to 23 Pa.C.S.A. § 2511(b), the trial court

     shall give primary consideration to the developmental, physical
     and emotional needs and welfare of the child. The rights of a
     parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511(b).

     Our Court has stated:

     Once the statutory requirement for involuntary termination of
     parental rights has been established under subsection (a), the
     court must consider whether the child's needs and welfare will be
     met by termination pursuant to subsection (b).

     When conducting a bonding analysis, the court is not required to
     use expert testimony. Social workers and caseworkers can offer
     evaluations as well. Additionally, Section 2511(b) does not
     require a formal bonding evaluation.

     Above all else ... adequate consideration must be given to the
     needs and welfare of the child. A parent's own feelings of love
     and affection for a child, alone, do not prevent termination of
     parental rights.

     Before granting a petition to terminate parental rights, it is
     imperative that a trial court carefully consider the intangible


                                   - 14 -
J-S02016-22


     dimension of the needs and welfare of a child—the love, comfort,
     security, and closeness—entailed in a parent-child relationship, as
     well as the tangible dimension. Continuity of relationships is also
     important to a child, for whom severance of close parental ties is
     usually extremely painful. The trial court, in considering what
     situation would best serve the children's needs and welfare, must
     examine the status of the natural parental bond to consider
     whether terminating the natural parents' rights would destroy
     something in existence that is necessary and beneficial.

In re Z.P., 994 A.2d at 1121 (internal citations, quotations and brackets

omitted).

     Moreover,

     [i]n addition to a bond examination, the trial court can equally
     emphasize the safety needs of the child, and should also consider
     the intangibles, such as the love, comfort, security, and stability
     the child might have with the foster parent. Additionally, this
     Court stated that the trial court should consider the importance of
     continuity of relationships and whether any existing parent-child
     bond can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (internal citations,

quotations, and original brackets omitted).

     Regarding 23 Pa.C.S.A. § 2511(b), the trial court determined:

     At the May 28, 2021 hearing, Father testified that he has had no
     contact with the children since March of 2019. It is unlikely that
     T.M.S., who was born in February of 2018, has any bond with
     Father. The passage of time has weakened the bond between
     K.M.S. and Father, and A.M.S. and Father.

     Father testified that he is depressed about having no contact with
     the children for over two years. He stated he feels angry and sad.
     [Father testified,] “I miss my children.”

     It is Father’s conduct that resulted in the ongoing incarcerations,
     although he is presumed innocent of the current charges. If
     convicted of pending charges, he faces more years in prison. It
     has been two years since he parented the children and he has

                                    - 15 -
J-S02016-22


      been and remains unable to provide the stability and structure
      that the children need.

                                     ***

      [The trial court found] that termination of Father’s parental rights
      will best serve the needs and welfare of K.M.S., A.M.S., and
      T.M.S., and [] will have no long[-]term adverse effect on the
      children.

Trial Court Opinion, 9/28/2021, at 13-14.

      We discern no abuse of discretion or error of law in terminating Father’s

parental rights under Section 2511(b). Initially, we note that Section 2511(b)

does not require a formal bonding evaluation and the trial court was not

required to rely upon expert testimony. Instead, the trial court was permitted

to evaluate the testimony of the CYF caseworker involved in this case in

rendering its decision.    She testified that Father never participated in

parenting assessments since CYF became involved. N.T., 4/7/2021, at 142.

She also testified that CYF “wouldn’t have been able to do any sort of bonding

assessment that goes along with the parenting evaluation due to [Father’s]

no contact [order] with the children.” Id. at 143. Finally, the caseworker

testified that the children “always seem excited to see the foster parents” and

that “the foster parents are very in tune with what these children need.” Id.

at 149-150. She opined that the children are bonded with their foster parents,

permanent placement with, or adoption by, the foster parents was the best

long-term option for the children, and that “the foster parents have done a

wonderful job of ensuring that these children’s needs are met.”          Id. at

150-151.   Accordingly, the certified record shows the trial court properly



                                     - 16 -
J-S02016-22



considered the intangibles, such as the love, comfort, security, and stability

the children have with the foster parents, considered the importance of

continuity of relationships, and determined the bond between Father and the

children could be severed without long-term, detrimental effects on them. The

trial court gave adequate consideration to the needs and welfare of the

children under Section 2511(b).        Father’s own feelings cannot prevent

termination of his parental rights.   For all of the foregoing reasons, Father is

not entitled to relief on appeal.

        Decrees affirmed.

        Judge McCaffery joins.

        Judge King did not participate in the consideration or decision of this

case.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/31/2022




                                      - 17 -